Citation Nr: 1547577	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claims of service connection for posttraumatic stress disorder (PTSD) and depression.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his acquaintance


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case was later transferred to the VA RO in Boise, Idaho.  In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing is included in the record. 

In December 2014, the Board denied the Veteran's claim to reopen.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2015 Joint Motion filed by the parties to this matter, the Court remanded the case to the Board for additional consideration.  

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has been included in the record since the most recent statement of the case (SOC), and has been considered pursuant to the Veteran's September 2015 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304(c) (2015).

In the decision below, the Board will grant the claim to reopen service connection.  The underlying claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO denied the Veteran's claim to service connection for a psychiatric disorder.  

2.  In an unappealed June 2004 rating decision, the RO denied the Veteran's claim to reopen service connection for a psychiatric disorder.   

3.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for PTSD and depression has been received since the June 2004 rating decision, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. A May 2002 rating decision by the RO that denied the Veteran's claim to service connection for a psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2015).   

2. A June 2004 rating decision by the RO that denied the Veteran's claim to reopen the issue of service connection for a psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2015).   

3. New and material evidence has been received to reopen the claims of service connection for PTSD and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims to Reopen the Claims for Service Connection

The Veteran claims that he incurred psychiatric disorders to include PTSD and depression during service.  During the November 2013 Board hearing, the Veteran asserted that military sexual trauma (MST) and a personal assault caused his current psychiatric problems.            
  
Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

The Veteran was discharged from active duty in May 1988.  In September 1998, he claimed service connection for PTSD.  The RO denied the claim initially in a May 1999 rating decision, against which the Veteran filed a notice of disagreement (NOD).  Following the issuance of a SOC in June 1999, and the inclusion in the record of additional lay evidence from the Veteran, the RO again denied the service connection claim in May 2002.  38 C.F.R. § 3.156(b).  The Veteran did not file a NOD against the May 2002 decision, or an appeal against either decision.  As such, the May 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

In February 2004, the Veteran filed a claim to reopen his service connection claim for a psychiatric disorder (depression).  The RO denied the claim in a June 2004 rating decision.  The RO found that the Veteran had not submitted evidence which demonstrated a nexus between his active service and his claimed disorders.  The Veteran did not appeal that decision either, so it became final as well.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   

In April 2009, the Veteran filed his second claim to reopen service connection for a psychiatric disorder.  In the September 2009 rating decision on appeal, the RO denied the Veteran's claim, finding that the claim would not be reopened because the record lacked new and material evidence since the most recent final rating decision. 

The relevant evidence of record considered by the RO in the final June 2004 rating decision consisted of STRs, which include an April 1980 record indicating that the Veteran experienced psychological difficulty during service.  The STR indicates that the Veteran complained of nervousness and depression related to his duty station and his "job."  The attending physician attributed the Veteran's complaints to "job dissatisfaction."  The remainder of the STRs dated until May 1988 is negative for psychiatric complaints, diagnoses, or treatment.  In June 2004, the record also included private and VA medical evidence noting diagnoses of psychiatric disorders, and included evidence that the Veteran had been incarcerated for several years following service for a sex-related offense.  Finally, the record contained the Veteran's lay assertions that he incurred a psychiatric disorder during service as the result of emotional trauma associated with MST, a violent assault, a friend's suicide, and witnessing accidents involving various military aircraft.  With regard to the alleged assaults, the Veteran claimed he was the victim of unwanted sexual contact from a fellow service member while living in base housing, and that a gun was pointed in his face pursuant to a fight in a barroom.  Based on this evidence, the RO found a reopening of the Veteran's service connection claim unwarranted.  The RO found that the Veteran had not submitted evidence which demonstrated a nexus between his active service and his claimed disorders.  Again, the June 2004 decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the Veteran's most recent claim to reopen service connection.      

Pursuant to the claim to reopen, copies of STRs and of personnel records were included in the claims file.  These records cannot be deemed new and material evidence because they are either duplicative of evidence already of record in June 2004, or are redundant of information of record then.  38 C.F.R. § 3.156(c).  

The new evidence that has been added to the record consists of lay statements from the Veteran's father, sister, and a former employer who describe the Veteran as different following his service, and indicated that a traumatic event changed him for the worse.  Further, the Veteran again provided statements regarding the in-service sexual assault he claims during service and regarding the assault with a handgun that he noted prior to his original claim.  He also reiterated his earlier assertion that a friend's suicide caused him emotional distress.    

The new evidence of record also includes VA treatment records and a September 2009 VA compensation examination report addressing the Veteran's psychiatric state.  The September 2009 examiner diagnosed the Veteran with depressive disorder, which he characterized as "mild."  The examiner stated expressly that the Veteran's depression was not related to the STR noting complaints of nervousness and depression, or otherwise related to service.  The September 2009 VA examiner also addressed the Veteran's alleged sexual assault by a fellow service member.  The examiner reported the Veteran as stating that he "and his new roommate had been out drinking.  They went back to their room and had some sexual activity between them."  The VA treatment records note the Veteran's treatment for depression, anxiety, PTSD, and polysubstance abuse.  Of note is a December 2002 treatment record which indicates that the Veteran stated "that while he was in the Navy a roommate initiated sexual behavior and he thought 'well let's try it' but then he decided he didn't like it."      

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the June 2004 final rating decision.  Moreover, the Board finds the lay statements from the Veteran's relatives and former employer to be material evidence as well. This evidence tends to corroborate the Veteran's assertion that he developed psychiatric problems during service.  This particular lay evidence was not of record in June 2004, and it tends to raise a reasonable possibility of substantiating the Veteran's claim.

The Board is not conducting an assessment of the probative value of the new evidence.  A lay person is not qualified to determine complex medical issues, such as the issue of etiology in this matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, to include lay evidence, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it tends to raise a reasonable possibility of substantiating a claim.  At a minimum, the duty to assist the Veteran with further inquiry into his claim has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Accordingly, the claim of entitlement to service connection for a psychiatric disorder to include depression and PTSD is reopened, and is addressed further in the remand section below. 


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder to include PTSD and depression is reopened; to this extent, the appeal is allowed.





REMAND

The Veteran should undergo a VA compensation examination into his claim that he incurred a psychiatric disability during service as the result of MST, a violent assault involving a hand gun, a friend's suicide, and witnessing accidents involving various military aircraft.  

If a claim to service connection for an acquired psychiatric disorder such as PTSD is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records, or evidence of behavior changes, may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5)(2015).  

Moreover, VA has implemented additional procedures in VA's M-21-1 Adjudication Procedure Manual to assist claimants who file claims based on military trauma.  M-21-1, Part IV, Subpart ii, Chapter 1, Section D, Topic 5.  The Veteran was provided with a notification letter in response to his claim to reopen.  But a review of the record reveals that the requisite process has not been followed, and that the Veteran has not been specifically advised that evidence from sources other than his service records, or evidence of behavior changes, may constitute credible supporting evidence of the alleged in-service assault stressor.  Full notice in accordance with the M21-1 is warranted in a new duty-to-assist letter to the Veteran.  On remand, the Veteran should be provided with a duty-to-assist letter which conforms to both the VCAA and the current amendment of VA's Adjudication Procedure Manual regarding claims based on military sexual trauma.  

Additionally, under 38 C.F.R. § 3.304(f)(5), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  The Board is indeed very mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  

The Veteran should also be provided with a VA compensation examination into his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran should be scheduled for an appropriate VA examination to ascertain whether any of his diagnosed psychiatric disorders is etiologically related to the asserted in-service stressors to include personal assault.    

Lastly, any currently outstanding VA treatment records should be included in the claims file (note the Veteran's September 2015 statement requesting that VA treatment records be considered).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding his claim for an acquired psychiatric disorder, to include taking the steps identified in M-21-1, Part IV, Subpart ii, Chapter 1, Section D, Topic 5 of the VA Adjudication Procedure Manual for developing claims for service connection for an acquired psychiatric disorder based on personal assault.      

2.  Request from the Veteran a written stressor statement in which he further details the circumstances which he believes led to the development of a psychiatric disorder.  

3.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records (see the Veteran's September 2015 statement of record).  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

4.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his psychiatric disorders ( to include PTSD and depression).  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  

The examiner should respond to the following questions:

(i)  What are the Veteran's current psychiatric disabilities?  Please provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

(ii)  Is each criterion for a diagnosis of PTSD met pursuant to DSM- IV?

(iii)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the asserted in-service physical assault.    

(iv)  Is it at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disorder, including PTSD and depression, was caused or aggravated by the Veteran's reported in-service stressors or any other aspect of his military service.  Attention is invited to the Veteran's previous assertions that he experienced stressors during service as the result of MST, a violent assault involving a hand gun, a friend's suicide, and witnessing accidents involving various military aircraft.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.
 
5.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  After all the above development has been completed, readjudicate the claim on appeal.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


